EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph V. Saphia on 1/28/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
1.	An augment device for a joint endoprosthesis, the device comprising: 
a sleeve having a top and a bottom, a distance between said top and said bottom defining an entire height of said sleeve, wherein the sleeve surrounds a channel extending through the sleeve from the top to the bottom of the sleeve wherein the channel is configured to receive a stem of the joint endoprosthesis, 
the sleeve being formed of porous material and comprising an inner face and an outer face, the inner face defining the channel, and a distance between the inner face and the outer face defining a thickness, wherein the porous material is configured for ingrowth of bony material, 
the sleeve further comprising a wall that surrounds the channel and extends along the entire height of the sleeve, the wall being made of solid material and forming a layered structure with the porous material, wherein the wall forms a complete bulkhead reaching over the entire device between the inner face and the outer face, the bulkhead being configured for blocking cement flow between the 
wherein the wall , 
the sleeve further comprising at least one bending joint, said at least one bending joint having a lower bending stiffness in a lower portion than in an upper portion and extending for the entire height of the sleeve.

In claim 22, line 3, before “bending joint”, --at least one-- has been inserted.

In claim 36, line 1, “claim 20” has been deleted and --claim 1-- inserted therefor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774